GREEN, J. (dissenting).
The only question presented is whether the special statute was repealed by the subsequent general statute. The special and general acts under discussion dealt with precisely the same subject; so that it would seem that the legislature, when it passed the general law, had in mind the subject with which the prior law de.alt. When the old rule was re-enacted by the Laws of 1886, the legislature, by a separate and independent section, added a repealing clause of all other acts, or parts of acts, inconsistent therewith. There is no statute, or part of a statute, to which this repealing clause could possibly relate, except the special act in question. The legislature, therefore, in taking pains to add to the act, in an independent section, the repealing clause, undoubtedly intended to repeal something. The only act then in existence bearing upon the subject which was then in the mind of the legislature was this special act. We cannot avoid this conclusion by saying that the legislature usually adds a repealing act. It very frequently omits to add such an act. It cannot be that this plain provision of the statute can be avoided on the plea that the legislature meant nothing in enacting this provision of the statute, but that it was enacted because of a custom of the legislature to enact just such provisions, intending that they should be without force or effect. The plain intention of the legislature is clearly expressed in the repealing section, and it should have great weight in determining the question of the intention of the legislature. Full force and effect to the general statute, in every part of the state, except in towns bonded in aid of the railroad, would have been given -without the addition of the repealing clause. If, however, the legislature intended that the general act should apply to towns situate as the appellant is, then this repealing clause was necessary, in order to remove the special act. The special act created no system. It provided only in what towns certain parcels of land should be assessed; but the system for assessing the same was provided by the Revised Statutes, and that system was uniform throughout the state. The special act was not part of a system of local administration. No such system was created by it. The Revised Statutes provided the only system for assessing lands, and under that system the parcel of land in question must have been assessed, no matter in wiiat town the same was assessable. No rea*874.sonable motive for retaining the special act, notwithstanding the passage of the general act, can be assigned. Under the special act, ■all lands within the corporate limits of Vienna are subject to as.sessment, although the owner resides in Verona; while, under the general act, lands situated outside the limits of Vienna may be assessed in that town, if the owner resides there. Are not the two cases inconsistent? Counsel for Vienna does not take, the position that the act of 1882-83 would prevent assessment of lands in Verona when the owner resides in Vienna. The result is, we have two inconsistent rules on the same subject-matter. The railroad makes no objection. The special act, passed long after the issue of bonds, was not a contract between the state and the town which would preclude the state from restoring the original system or rule of assessment,, although the result of the operation of the rule would be to absolve some lands in the bonded town from liability to assessment in that -town. Besides, the general act may also work to the advantage of the bonded town, and to the detriment of the other. That town is claiming too much. It insists upon the application of the general .act where it would work to its advantage, and repudiates its application where it would operate to its detriment, and then claims the special act must govern.
I am of the opinion that Justice VANN properly disposed of the -case on the trial, and that his opinion correctly states the law governing the disposition that should be made of this case.